The decretal order, dated July 27, 1926, was final in character. No written motion for an appeal was filed by the defendants or either of them within twenty days from the date of that order, as by statute was essential to the bringing of the case to this Court for review. G.L. 1561; Gove v. Gove's Admr.,87 Vt. 468, 89 A. 868; Bragg v. Newton, 98 Vt. 102,126 A. 494. The case is therefore not here, but remains in the court of chancery. Ludlow Savings Bank  Trust Co. v. Knight, 91 Vt. 172,99 A. 633. As this appears on the face of the papers, we dismiss the exceptions on our own motion. Page v. Page's Admr.,91 Vt. 188, 99 A. 780; Jones v. Stearns, Admr., 96 Vt. 138,117 A. 663.
Exceptions dismissed with costs.